06/10/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0525


                                      DA 19-0525
                                   _________________



IN THE MATTER OF THE ESTATE OF:

DANIEL COOK,                                                       ORDER

             Deceased.


                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jason T. Marks, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 10 2020